Citation Nr: 0513820	
Decision Date: 05/20/05    Archive Date: 06/01/05

DOCKET NO.  04-03 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Cleveland, Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The veteran, who died in March 2001, served on active 
duty from September 1968 to June 1970.  The appellant is 
his surviving spouse.

This matter came to the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.

On VA Form 21-4138, dated in June 2001, the appellant 
raised contentions to the effect that she is entitled to 
accrued benefits.  38 U.S.C.A. § 5121 (West 2002); 
38 C.F.R. § 3.1000 (2004).  That claim has not been 
certified to the Board on appeal nor has it otherwise 
been developed for appellate purposes.  Therefore, the 
Board has no jurisdiction over that claim and it will not 
be considered below.  38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.101 (2004).  It is referred to the RO, 
however, for appropriate action.


REMAND

The appellant seeks entitlement to service connection for 
the cause of the veteran's death.  

The death certificate shows that the immediate cause of 
the veteran's death was fungemia due to end stage renal 
disease on continuous ambulatory peritoneal dialysis.  
The death certificate also shows that the veteran died at 
the VA Medical Center (MC) in Dayton, Ohio.  Although 
copies of several associated clinical records are on 
file, the complete report of the veteran's final 
hospitalization has not been associated with the claims 
folder. 

Primarily, the appellant contends that the veteran's 
fatal renal disease was the result of diabetes mellitus 
which had been caused by his exposure to Agent Orange in 
the Republic of Vietnam.  

On VA Form 21-4138, dated in June 2001, the appellant 
reported that since November 1999, the veteran had 
received treatment at the VA Medical Center (MC) in 
Dayton, Ohio.  Reports of that treatment have not been 
associated with the veteran's claims folder.

The veteran's service personnel records show that he 
received the Vietnam Campaign Medal and the Vietnam 
Service Medal.  

In January 2003, the National Personnel Records Center 
(NPRC) verified that the veteran had received the Vietnam 
Service Medal.  The NPRC also noted that he had served in 
Thailand from July 15, 1969, to July 14, 1970.  Such 
service, however, extended past the date on which the 
veteran was released from active duty.  That discrepancy 
must be resolved prior to further consideration by the 
Board.

The appellant acknowledges that during the Vietnam 
conflict, the veteran had service in Thailand; however, 
she maintains that his duties also took him into Vietnam.  
Therefore, she requests that the RO search the records 
for orders assigning the veteran to temporary duty in the 
Republic of Vietnam.  

In January 2005, the RO received a statement from the 
veteran and a copy of an internet article concerning 
potential exposure to Agent Orange in Thailand.  The RO 
forwarded that statement and article to the Board; 
however, they have not yet been reviewed by the RO in 
conjunction with the current appeal.  

In light of the foregoing, additional development of the 
record is warranted, prior to further consideration by 
the Board.  Accordingly, the case is remanded for the 
following actions:

1.  Through official channels, such 
as the NPRC an/or service department, 
verify the dates and location of the 
veteran's service in Southeast Asia 
during the Vietnam War.  In so doing, 
request copies of the veteran's 
enlisted efficiency reports and 
copies of his assignment orders, 
including, but not limited to, those 
assigning him to temporary duty.  

Such efforts must continue until it 
is determined that the requested 
records do not exist or that further 
attempts to obtain such records would 
be futile.  The non-existence or 
unavailability of such records must 
be verified by each Federal 
department or agency from whom they 
are sought.  38 U.S.C.A. § 5103A(b) 
(West 2002); 38 C.F.R. § 3.159(c)(2) 
(2004).

2.  Request records of the veteran's 
treatment at the Dayton VAMC from 
November 1999 until his death.  In so 
doing, request a copy of the of the 
report of the veteran's final period 
of hospitalization from the Dayton 
VAMC.  Such report should include, 
but is not limited to, the discharge 
summary, consultation reports, 
laboratory and/or X-rays studies; 
doctor's progress reports; and 
nursing notes.
As above, such efforts must continue 
until it is determined that the 
requested records do not exist or 
that further attempts to obtain such 
records would be futile.  The non-
existence or unavailability of such 
records must be verified by each 
Federal department or agency from 
whom they are sought.  38 U.S.C.A. 
§ 5103A(b); 38 C.F.R. § 3.159(c)(2).

3.  When all of the requested actions 
have been completed, undertake any 
other indicated development, and then 
readjudicate the issue of entitlement 
to service-connection for the cause 
of the veteran's death.  In so doing, 
review all of the evidence of record, 
including, but not limited to, the 
appellant's January 2005 statement 
and associated internet article.  If 
the benefits sought on appeal are not 
granted to the appellant's 
satisfaction, she must be furnished a 
Supplemental Statement of the Case 
and afforded an opportunity to 
respond.  Thereafter, if in order, 
the case should be returned to the 
Board for further appellate action.  

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  It must be 
emphasized, however, that the veteran has the right to 
submit any additional evidence and/or argument on the 
matters the 


Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369, 372-73 (1999). 



	                  
_________________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of 
the Board of Veterans' Appeals is appealable to the 
United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of 
your appeal.  38 C.F.R. § 20.1100(b) (2004).



